Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 04, 2019

The Court of Appeals hereby passes the following order:

A20A0646. JOHN O’HALLORAN v. MELISSA O’HALLORAN.

      Melissa O’Halloran filed this action against her ex-husband, John O’Halloran,
to domesticate and enforce a New York divorce decree and judgment pursuant to the
Uniform Enforcement of Foreign Judgments Law, OCGA § 9-12-130 et seq. The trial
court domesticated the New York divorce decree and judgment, and John O’Halloran
filed this direct appeal of the trial court’s order. Melissa O’Halloran has filed a
motion to dismiss the appeal, arguing that it is subject to the discretionary appeals
procedure. We agree.
      Compliance with the discretionary appeals procedure is required in “[a]ppeals
from judgments or orders in divorce, alimony, and other domestic relations cases.”
OCGA § 5-6-35 (a) (2). A case involving the domestication of a divorce decree
constitutes a “domestic relations” case within the meaning of OCGA § 5-6-35 (a) (2).
See Eickhoff v. Eickhoff, 263 Ga. 498, 499-500 (1) (435 SE2d 914) (1993), overruled
on other grounds by Lee v. Green Land Co., 272 Ga. 107 (527 SE2d 204) (2000);
Elmore v. Elmore, 177 Ga. App. 682, 682 (1) (340 SE2d 651) (1986); Lewis v.
Robinson, 176 Ga. App. 374, 374-375 (336 SE2d 280) (1985).
      “Where both the direct and discretionary appeal statutes are implicated, it is
always the underlying subject matter that will control whether the appeal must be
brought pursuant to OCGA § 5-6-34 or § 5-6-35.” Walker v. Estate of Mays, 279 Ga.
652, 653 (1) (619 SE2d 679) (2005). The instant appeal, involving the domestication
of a divorce decree, is a “domestic relations” case because the underlying subject
matter is a final judgment of divorce. Id. at 655 (3).
      John O’Halloran was required to comply with the discretionary appeals
procedure, and his failure to do so deprives us of jurisdiction over this appeal.
Accordingly, the motion to dismiss is hereby GRANTED, and this appeal is
DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/04/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.